TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 22, 2022



                                       NO. 03-21-00256-CV


                   Texas Commission on Environmental Quality, Appellant

                                                  v.

             Sierra Club and Ken Paxton, Attorney General of Texas, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order signed by the trial court on May 5, 2021 denying the Texas

Commission on Environmental Quality’s motion for summary judgment and granting the

Sierra’s Club’s motion for summary judgment. Having reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the order. Therefore, the Court

affirms the trial court’s order. The Texas Commission on Environmental Quality shall pay all

costs relating to this appeal, both in this Court and in the court below.